Citation Nr: 1706702	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-09 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to increased initial ratings for residuals of fractured mandible rated as 10 percent disabling prior to September 21, 2015, and as 30 percent since that date.  

2.  Entitlement to an initial rating in excess of 10 percent for facial scars.  

3.  Entitlement to an initial compensable rating for disabling effects of tongue scar.

4.  Entitlement to an initial rating in excess of 10 percent for left facial nerve impairment, incomplete paralysis of the fifth cranial nerve.


REPRESENTATION

Appellant represented by:	T. Petro, Agent



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claims resides with the Indianapolis, Indiana VARO.

In a September 2015 rating decision, the rating assigned for the Veteran's residuals of fractured mandible was increased to 30 percent effective September 21, 2015.   Applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded.  A.B. v. Brown, 6 Vet. App. 35 (1993).  Because the maximum rating available was not granted for the entire appeal period at issue, the issue as styled above remains in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to September 21, 2015, the Veteran's residuals of fractured mandible are not manifested by nonunion of the mandible; inter-incisional range was no less than 38-millimeters (mm).  

2.  Since September 21, 2015, the Veteran's residuals of fractured mandible is not manifested by nonunion of the mandible; inter-incisional range was no less than 19 mm.  

3. The Veteran's facial scars are manifested by one characteristic of disfigurement.  

4.  The Veteran's disabling effects of tongue scar are not manifested by partial loss of tongue with marked speech impairment.  

5.  The Veteran's left facial nerve impairment, incomplete paralysis of the fifth cranial nerve is manifested by no worse than moderate, incomplete paralysis of the fifth (trigeminal) cranial nerve.  


CONCLUSIONS OF LAW

1.  Prior to September 21, 2015, the criteria for the assignment of a disability rating in excess of 10 percent for fractured mandible have not been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, and 4.150, Diagnostic Codes 9903-9905 (2016).

2.  Since September 21, 2015, the criteria for the assignment of a disability rating in excess of 30 percent for fractured mandible have not been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, and 4.150, Diagnostic Codes 9903-9905 (2016).

3.  The criteria for the assignment of an initial rating in excess of 10 percent for facial scars have not been met.  §§ 3.321, 4.1, 4.2, 4.3, 4.7, and 4.118, Diagnostic Code 7800 (2016).  

4.  The criteria for the assignment of an initial compensable rating for disabling effects of tongue scar have not been met.  §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, and 4.118, Diagnostic Codes 7805-7202 (2016).    

5.  The criteria for the assignment of an initial rating in excess of 10 percent for left facial nerve impairment, incomplete paralysis of the fifth cranial nerve have not been met.  §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124, Diagnostic Code 8205 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran was offered the opportunity to testify at a hearing before the Board but declined to do so. 

The Veteran was afforded several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the VA examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations obtained during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

At a July 2010 VA mouth, lip, and tongue examination, the Veteran was noted to have been involved in a motor vehicle accident which resulted in a mandible fracture, laceration of the anterior one third of the tongue, and laceration to the chin.  The Veteran reported speech difficulty, numbness of the tongue and chin, and drooping of the left side of the mouth but denied difficulty chewing, difficulty swallowing liquid foods, difficulty swallowing soft solid food and solid food, dry mouth, an altered sense of taste, tongue loss, lip pain, mouth pain, tongue pain, or other pain.  Physical examination revealed no disfigurement or disfiguring scar of the face, no interference with speech, no loss of the tongue, and no interference with mastication.  The Veteran was noted to have an old well healed laceration of the chin (U-shaped with base superiorly) with slight "pin cushion" effect.  The scar was not disfiguring and did not impair jaw movement.  The tongue showed normal range of motion with scar from laceration repair.  There was no evidence of loss of tongue tissue, chronic scar or irritation of tongue that could represent chronic "biting" of the tongue.  The mouth was symmetric with excellent "sphincter closure.  No drooping of the mouth was seen.  The examiner indicated that the tongue laceration involved the distal one quarter of the mobile tongue and the "flap" of the laceration was based on the left aspect of the tongue being intact.  The examiner concluded that there was no evidence of abnormal sphincter function of the mouth, no asymmetry of the mouth, no evidence of loss of tongue tissue or atrophy of the tongue muscle or articulation defect.  The examiner noted that the Veteran had subjective loss of sensation of the distal one quarter of the right side of the mobile tongue.  

At a July 2010 VA dental and oral examination the Veteran was noted to have a history of a fractured mandible in the anterior and on the left side which was the case of lost teeth in the mandibular anterior.  There was no history of neoplasm, swelling, or draining.  The Veteran endorsed occasional difficulty swallowing some foods and difficulty talking.   The Veteran reported moderate left temporomandibular joint (TMJ) jaw pain.  He indicated that three or four teeth were extracted from the lower part of his mouth due to his motor vehicle accident in service.  He reported numbness in the left lower lip and tip of his tongue from the accident in service.  The Veteran indicated that the numbness caused him to have drooling from his mouth, a lisp, and an inability to talk fast.  He noted that it was difficult to eat "real hard" foods such as an overdone steak.  Physical examination revealed no loss of bone of the maxilla, no malunion or nonunion of the maxilla, no loss of bone of the mandible, no malunion or nonunion of the mandible, no loss of motion a the temporomandibular articulation, no loss of bone of the hard palate, no evidence of osteoradionecrosis, no osteomyelitis, and no tooth loss of substance of the body of the maxilla or mandible.  The examiner noted that the Veteran had impaired articulation of some words but he was understandable.  There was a small soft tissue defect on the right lateral border of the tongue that the Veteran attributed to the automobile accident.  Inter-incisional opening 0-43 mm.  After five repetitions of mandibular opening and closing the interincisal opening was 38mm.  Right lateral excursion was 0-10 mm and left lateral excursion 0-11 mm.  A slight lisp was heard when the Veteran was speaking.  A panoramic dental X-ray revealed that the mandible appeared normal.  There was no radiographic evidence of an old mandibular fracture observed.  The temporomandibular joint condyles were within normal limits.  The examiner diagnosed a history of a fractured mandible which had no significant effects on the Veteran's usual occupation.  

Associated with the claims file is an October 2010 statement from T. Williams, D.D.S., which indicates that Dr. Williams conducted an oral examination to address the Veteran's concern regarding numbness in the lower anterior mandible.  Following the examination, Dr. Williams indicated that the Veteran had no painful stimulus internally or externally in the lower left lip from the midline to approximately the corner of the mouth horizontally and from the lip to the inferior border of the chin vertically.  

At a September 2015 VA TMJ examination, the Veteran was noted to have a diagnosis of limited motion of the jaw following a fractured mandible in service.  The examiner noted that at the Veteran's discharge during service he had a firm union.  The Veteran reported daily pain on both joints of the jaw with increased pain on the left TMJ when he opens and closes his mouth.  He noted that he has to be careful when he opens and closes his mouth or his left joint locks and cracks and he has to push his jaw in place.  He reported difficulty eating raw food or chewy meats.  The Veteran also endorsed numbness of the lips, tongue, and cheek and stated that he had problems with speech due to his tongue amputation.  Physical examination revealed that the Veteran had abnormal right and left lateral excursion which could contribute to a limited ability to perform normal activities of the jaw like yawning or eating.  Right lateral excursion was 6 mm and left lateral excursion was 4 mm.  Inter-incisional distance was 22 mm on the right and 20 mm on the left.  Pain was noted on mouth opening and with right and left lateral excursion.  There was no evidence of crepitus or clicking of joints or soft tissue of the right TMJ but there was crepitus of the left TMJ.  The examiner concluded that the Veteran's TMJ condition did not affect his ability to work.  He noted that the Veteran's inter-incisional distance measurement was 20 mm after three repetitions and 19 mm with repetitive use over time which indicates that the Veteran's limited motion of the jaw had increased since his last VA examination.    

At a November 2015 VA scars examination, the examiner diagnosed scars of the face due to a motor vehicle accident in service.  None of the scars of the face were painful, unstable with frequent loss of covering of skin over the scar, both painful and unstable, or due to burns.  Physical examination of the scars revealed that the Veteran had a horizontal scar on his chin measuring 4-centimeters (cm) by 0.2 cm, a vertical scar on the chin measuring 2 cm by 0.2 cm, and a scar on the right anterior aspect of the tongue measuring 1 cm by 0.2 cm.  There was no abnormal pigmentation or texture of the head, face, or neck.  None of the facial scars resulted in limitation of function.  The examiner concluded that the Veteran's scars of the face did not impact his ability to work.  In an April 2016 addendum, the VA examiner noted that there was no elevation, depression, or adherence to underlying tissues of any of the scars.  There was no distortion of facial features or tissue loss from any of the scars and none of the scars were painful, or unstable.  

At a November 2015 VA cranial nerve condition examination, muscle strength testing of cranial nerves V, VII, IX, X, XI, and XII were normal on the right and left.  Sensory examination of the cranial nerve V was normal on the right and left on the upper face and forehead and mid face.  Sensory examination of the lower face was normal on the right and absent on the left.  The examiner indicated that the Veteran's cranial nerve condition did not impact his ability to work.  The examiner opined that the Veteran's left-sided numbness of the face is at least as likely as not due to the motor vehicle accident incurred in service.  The rationale was that the numbness on examination and history is totally consistent with the fractured mandible sustained in service.  In an April 2016 addendum, the examiner noted that the findings noted on examination are related to injury of nerve V on the left and any notation of loss of sensation on the right side of the tongue should have read the left side of the tongue.  

Fractured Mandible

For historical purposes, in a September 2010 rating decision, the Veteran was granted service connection for residuals, fractured mandible and assigned a 10 percent rating under Diagnostic Codes 9903-9905, effective April 13, 2010.  The Veteran disagreed with the rating assigned.  In a September 2015 rating decision, the Veteran's disability rating assigned for residuals, fractured mandible was increased to 30 percent under Diagnostic Codes 9903-9905, effective September 21, 2015.  

The rating criteria under Diagnostic Code 9903, for nonunion of mandible, provides for a noncompensable rating when there is slight displacement, 10 percent when there is moderate displacement, and 20 percent when there is severe displacement.  38 C.F.R. § 4.150.  A note to this Diagnostic Code indicates that the findings are dependent upon the degree of motion and relative loss of masticatory function.   Id.

The rating criteria under Diagnostic Code 9905, for limited motion of the temporomandibular articulation, provides that inter-incisal range limited from 31 to 40 mm warrants a 10 percent rating; from 21 to 30 mm warrants a 20 percent rating; from 11 to 20 mm warrants a 30 percent rating; and from 0 to 10 mm warrants a 40 percent rating.  38 C.F.R. § 4.150. 

Range of lateral excursion limited to 0 to 4 mm is assigned a 10 percent rating.  Id, Diagnostic Code 9905. 

Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Id, Note to Diagnostic Code 9905. 

With regard to Diagnostic Code 9903, during the entire appeal period at issue, there is no evidence that the Veteran has malunion of the mandible.  As noted by the September 2015 VA examiner, the Veteran was noted to have union of the mandible at his discharge following surgery in service.  At the examination in July 2010, no malunion or nonunion was reported.  Further, none was noted at the most recent examination in 2015.  Consequently, a separate or higher rating is not warranted under this diagnostic code.

With regard to Diagnostic Code 9905, prior to September 21, 2015, the only relevant evidence consists of the July 2010 VA examination which indicates that  inter-incisional range was 43 mm and this decreased to 38 mm which equates to no more than a 10 percent rating.  Lateral excursion was more than 4 mm on both the right and left.  Moreover, as noted, ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Consequently, for the period prior to September 21, 2015, a rating in excess of 10 percent is not warranted.  

For the period since September 21, 2015, the only relevant evidence consists of the September 2015 VA examination.  At that examination, the Veteran had no worse than 19 mm of inter-incisional range which equates to a 30 percent rating.  Consequently, for the period since September 21, 2015, a rating in excess of 30 percent is not warranted.  

The Board has considered whether any other Diagnostic Codes pertaining to Dental and Oral Conditions would be more appropriate.  However, disability at issue is most appropriately rated under the currently assigned Diagnostic Codes.   

Facial and Tongue Scars

For historical purposes, in a September 2010 rating decision, the Veteran was granted service connection for scar laceration, chin (also claimed as laceration of tongue) and assigned a noncompensable rating effective April 13, 2010, pursuant to Diagnostic Code 7800.  In a June 2016 rating decision, the Veteran's rating for the facial scars was increased to 10 percent effective April 13, 2010, pursuant to Diagnostic Code 7800 and a separate noncompensable rating was assigned for disabling effects of the tongue scar effective April 13, 2010, pursuant to Diagnostic Codes 7805-7202.  

Under Diagnostic Code 7800, a 10 percent evaluation is contemplated when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are two or three characteristics of disfigurement.  A 50 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, when there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows:  Scar 5 or more inches (in.) (13 or more cm.) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. (39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. (39 sq. cm.).  Id. at Note 1.

Under Diagnostic Code 7805, other disabling effects of scars are rating under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

With regard to the Veteran's facial scars, the evidence as reported above does not indicate that any of the scars are manifested by more than one characteristic of disfigurement.  Consequently, an initial rating in excess of 10 percent is not warranted for the facial scars.   

Diagnostic Code 7202 pertains to loss of whole or part of the tongue and provides for a 30 percent rating with marked speech impairment; a 60 percent rating with one-half or more of tongue lost; and a 100 percent rating with inability to communicate by speech.  38 C.F.R. § 4.114.  

With regard to the Veteran's disabling effects of the tongue scar, the evidence as reported above does not reflect that the Veteran's tongue scar resulted in marked speech impairment.  The Veteran was noted to speak with a slight lisp.  He was also reported to have impaired articulation of some words.  But he was understandable.  These findings are not tantamount to marked speech impairment.  Consequently, a compensable rating is not warranted under this Diagnostic Code.  

The Board has considered whether any of the scars are more appropriately rated under any other Diagnostic Codes.  However, Diagnostic Codes 7801 and 7802 pertains to burn scars or scars due to other causes that are not of the head, face, or neck.  38 C.F.R. § 4.118.  As noted, all of the scars at issue are of the face.  Diagnostic Code 7804 pertains to unstable or painful scars.  Id.  Note 1:  provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  The Veteran's scars have not been described as unstable or painful.  Consequently, the Veteran's facial and tongue scars do not warrant higher ratings under any other potentially relevant Diagnostic Codes.  

Left Facial Nerve Impairment

For historical purposes, the Veteran submitted a claim for numbness of his face in a September 2010 rating decision.  In an April 2010 rating decision, no separate disability rating was awarded for numbness of the face.  The Veteran appealed the disability ratings assigned for the other issues on appeal and indicated that he had facial numbness due to his motor vehicle accident in service.  In a June 2016 rating decision, the Veteran was granted service connection for left facial nerve impairment, incomplete paralysis of the fifth cranial nerve and assigned a 10 percent rating pursuant to Diagnostic Code 8205 effective April 13, 2010.  

Under Diagnostic Code 8205, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve.  The rating is dependent on relative degree of sensory manifestation or motor loss.  38 C.F.R. § 4.124a, Diagnostic Code 8205.

In this case, Diagnostic Code 8205 is the appropriate rating code in this matter because it identifies the specific nerve affected and adequately encompasses the Veteran's neurological symptoms.

The evidence as reported above does not reflect that the Veteran's incomplete paralysis of the fifth (trigeminal) nerve is more than moderate in severity.  At the July 2010 VA examination, numbness in the left lower lip and tip of the tongue was reported.  Dr. Williams noted that the Veteran had no painful stimulus internally or externally in the lower left lip from the midline to approximately the corner of the mouth horizontally and from the lip to the inferior border of the chin vertically.  At the most recent examination in 2015, testing of cranial nerve five revealed that the Veteran's sensation was absent on the left lower face but intact on the right side of the lower face and normal on the right and left on the upper face and forehead and mid face.  These findings are tantamount to no more than moderate incomplete paralysis.  Consequently, a rating in excess of 10 percent is not warranted at any time during the pendency of the appeal.  

Extraschedular Considerations

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2016).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2016).

The Board finds that referral is not warranted in this case.  The evidence of record does not reflect that the Veteran's service-connected residuals of a fractured mandible, facial scars, tongue scar, or fifth cranial nerve damage are not adequately contemplated by the available schedular ratings or that the disabilities present an exceptional or unusual picture with such related factors as marked interfere with the Veteran's employment or frequent periods of hospitalization.  The Board considered all of the Veteran's symptomatology and determined that none of the disabilities warranted higher ratings under any potentially relevant Diagnostic Codes.  Moreover, none of the examiners of record have indicated that the Veteran's service-connected disabilities at issue markedly interfered with his employment. Finally, the service-connected residuals of a fractured mandible, facial scars, tongue scar, and fifth cranial nerve damage have not required frequent periods of hospitalization.  The Board concludes that the manifestations of the Veteran's service-connected residuals of a fractured mandible, facial scars, tongue scar, or fifth cranial nerve damage are not exceptional and the schedular evaluations inadequate.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence does not reflect and the Veteran does not contend that he is unemployed or unemployable due to the service-connected disabilities at issue, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected residuals of a fractured mandible, facial scars, tongue scar, or fifth cranial nerve damage.




ORDER

Entitlement to increased initial ratings for residuals of fractured mandible rated as 10 percent disabling prior to September 21, 2015, and as 30 percent since that date is denied.  

Entitlement to an initial rating in excess of 10 percent for facial scars is denied.  

Entitlement to an initial compensable rating for disabling effects of tongue scar is denied.

Entitlement to an initial rating in excess of 10 percent for left facial nerve impairment, incomplete paralysis of the fifth cranial nerve is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


